                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

TARIQ MUHAMMAD,                               : Case No. 3:18-cv-00341
                                              :
        Plaintiff,                            : District Judge Thomas M. Rose
                                              : Magistrate Judge Sharon L. Ovington
vs.                                           :
                                              :
LOVE’S TRAVEL STOPS AND                       :
COUNTRY STORES, INC., et al.,                 :
                                              :
        Defendants.                           :


                                   DECISION AND ENTRY


       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Sharon L. Ovington (Doc. 18), to whom this case was originally referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, this Court hereby ADOPTS said Report and

Recommendations.

       Accordingly, it is hereby ORDERED that:

       1.      The Report and Recommendations filed on September 12, 2019
               (Doc. 18) is ADOPTED in full;

       2.      Defendant’s Motion to Dismiss (Doc. 17) is GRANTED;

       3.      Plaintiff’s Complaint is DISMISSED WITH PREJUDICE; and

       4.      This case is TERMINATED on the docket of this Court.

       DONE and ORDERED in Dayton, Ohio, this Friday, September 27, 2019.

                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE


                                                 1
